t c summary opinion united_states tax_court vincent ekeh petitioner v commissioner of internal revenue respondent docket no 11921-99s filed date vincent ekeh pro_se dennis r onnen for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for the taxable years and after a concession by respondent ’ the issues for decision are with respect to each year in issue whether petitioner is entitled to a charitable_contribution_deduction whether petitioner is entitled to miscellaneous_itemized_deductions for employee business_expenses and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in kansas city kansas on the date the petition was filed in this case the first issue for decision is whether petitioner is entitled to a charitable_contribution_deduction for each year in issue petitioner claimed deductions for charitable_contributions in the amounts of dollar_figure for and dollar_figure ‘respondent concedes that if petitioner is allowed only the standard_deduction in lieu of the itemized_deductions claimed in as determined by respondent he is not required to include in income a dollar_figure tax_refund as reported on his return for in the statutory notices of deficiency respondent disallowed the charitable deductions in full because petitioner had not established that the amounts shown were paid during the respective tax years a taxpayer 1s required to maintain records sufficient to establish the amount of his deductions see sec_6001 sec_1_6001-1 and e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making see 39_f2d_540 2d cir we may estimate a deductible expense only where the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made see 85_tc_731 certain expenses related to travel entertainment gifts and listed_property as defined in sec_280f are additionally subject_to the strict substantiation requirements of sec_274 see sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_170 allows a deduction for charitable_contributions made during the taxable_year to certain types of organizations if the deductions are verified under regulations q4e- prescribed by the secretary without written records a deduction for charitable_contributions generally is not allowed see sec_1_170a-13 income_tax regs in certain circumstances however we have applied cohan v commissioner supra to allow a deduction even without written records where a taxpayer provides a sufficient basis to estimate the amount of the contributions such as showing regular church attendance and regular cash contributions thereto see eg fontanilla v commissioner tcmemo_1999_156 meeks v commissioner tcmemo_1998_109 affd 208_f3d_221 9th cir drake v commissioner tcmemo_1997_487 petitioner presented no evidence corroborating the alleged contributions he testified that the relevant records were in the possession of his former spouse but he did not explain why he was unable to obtain the records for trial he attempted to provide an estimate of a portion of these expenses by multiplying an approximate number of times he attended mass per year by his average weekly contribution but he was uncertain of even this estimate because he failed to establish any regularity in occurrence or extent of the donations from which we could estimate an amount or to present any reliable evidence indicating he actually made these or other contributions we uphold respondent’s disallowance - - the second issue for decision is whether petitioner is entitled to miscellaneous_itemized_deductions for employee business_expenses in each of the years in issue petitioner claimed miscellaneous_itemized_deductions for employee business_expenses in the amounts of dollar_figure for and dollar_figure for respondent disallowed the miscellaneous_itemized_deductions in full because petitioner had not established both that the expenses shown were paid_or_incurred during the taxable_year and that they were ordinary and necessary to his business sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business a taxpayer may be in the trade_or_business of being an employee see 54_tc_374 in order for a taxpayer to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity 480_us_23 an ordinary_expense is one that relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 and a necessary expense is one that is appropriate and helpful for the development of the petitioner’s business 290_us_111 finally job search expenses are deductible under sec_162 to the extent they are incurred in searching for -- - new employment in the employee’s same trade_or_business see primuth v commissioner supra if the employee is seeking a job in a new trade_or_business however the expenses are not deductible under sec_162 see 20_tc_511 petitioner’s primary source_of_income during the years in issue not including income of his spouse was from west telemarketing in omaha nebraska the following sources and amounts of income were reported on his returns west telemarketing dollar_figure dollar_figure sitel corporation dollar_figure --q- westin hotels and resorts dollar_figure -o- sharp personnel services dollar_figure -q- nesco service company dollar_figure -q- dollar_figure dollar_figure petitioner failed to establish how expenses he deducted on his returns were ordinary and necessary expenses in carrying on his employment at west telemarketing or at one of the other companies by which he was employed nor did petitioner establish the existence of any other business for which the expenses could have been ordinary and necessary petitioner on occasion paid practicing fees to the supreme court of nigeria he testified that he maintained a legal practice in nigeria and that the travel_expenses he incurred were primarily in connection with this practice he also testified that a portion of the expenses was related to his contacting businesses in order to - ascertain their needs regarding recruitment possibly in connection with an immigration visa service he contemplated providing and his contacting a bank to ascertain its interest in establishing a money wire transfer service to nigeria we find this brief testimony to be insufficient to establish the existence of any continuous and regular activity which constituted a trade_or_business see sec_162 groetzinger v commissioner supra on petitioner’s returns he indicated that a portion of the employee business_expenses was job search expenses the nature of the expenses discussed above however does not give rise to job search expense deductions because petitioner was not searching for a job within the same trade_or_business see frank v commissioner supra we uphold respondent’s disallowance of petitioner’s claimed itemized_deductions for employee business_expenses the final issue for decision is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations for each of the years in issue respondent determined that petitioner was liable for the penalty for an underpayment equal to the total amount of the deficiency in each year in issue sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors - - one of which is negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year see id petitioner’s purported substantiation was meager he presented receipts for various expenses which were not self- evidently employee business_expenses and which were not adequately explained as such at trial the receipts appear to have been haphazardly assembled and those receipts which were dated in the years in issue with legible dollar amounts are far from equal the amount of expenses claimed by petitioner on his returns finally many of the receipts were for travel_expenses --- - and do not meet the strict substantiation requirements of sec_274 we hold that the record supports respondent’s determination of negligence in this case reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and the concession by respondent decision will be entered under rule
